UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7294


BERWYN ROBINSON,

                    Plaintiff - Appellant,

             v.

ALEXANDER CORRECTIONAL INSTITUTION; KENNETH BEAVER,

                    Defendants - Appellees,

             and

HARRIS,

                    Defendant.


Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:18-cv-00072-FDW)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Berwyn Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Berwyn Robinson appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failure to comply with its prior order. See

Fed. R. Civ. P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse

of discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). We have reviewed the

record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by

the district court.   Robinson v. Alexander Corr. Inst., No. 5:18-cv-00072-FDW

(W.D.N.C. Sept. 18, 2018). We deny Robinson’s motion for appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2